Citation Nr: 1437247	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II, diabetes mellitus. 

2. Entitlement to service connection for hepatitis C (also claimed as a liver disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Veteran filed an application to reopen service connection for PTSD. As the RO granted the Veteran's claim for PTSD in a May 2007 rating decision, the Board assumes that the Veteran was attempting to file a claim for an increased rating for his service-connected PTSD. The issue of an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's erectile dysfunction disorder is not related to service or any incident of service; and was neither caused nor aggravated by the Veteran's service-connected type II, diabetes mellitus. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II, diabetes mellitus have not been met. 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). After the claim was received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a July 2012 Remand, the Board requested that the AOJ procure any outstanding VA treatment records and an additional VA medical opinion regarding the etiology of the Veteran's claimed erectile dysfunction. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a July 2012 Travel Board hearing before the undersigned Acting Veterans Law Judge, seated at the RO. The hearing was adequate as the Acting Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. 
§ 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2013).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of service connection. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Erectile Dysfunction

Although the Veteran has been diagnosed with erectile dysfunction, there is no probative evidence linking the disorder to any incident of service. Moreover, the preponderance of the evidence weighs against finding that the erectile dysfunction disorder was either caused or aggravated by his service-connected diabetes mellitus. Therefore, the claim will be denied.

The service treatment records contain no notation indicating treatment or diagnosis for erectile dysfunction symptomatology during service. In a March 1969 service discharge examination report, a service examiner noted that the Veteran's genitourinary system was normal. 

The record does not contain any report of erectile dysfunction symptomatology prior to April 2007. In an April 2007 VA psychiatric examination report, the Veteran stated that he feared he was impotent. 

In a July 2007 VA treatment record, a VA examiner diagnosed the Veteran as having diabetes mellitus. In a December 2007 VA medical examination report, provided to determine the etiology of the Veteran's diabetes disorder, the Veteran stated that he had experienced erectile dysfunction symptomatology for approximately three years, but had not requested any therapy for the disorder.

In a March 2010 VA medical examination report, the Veteran stated that he had first been diagnosed with diabetes approximately four years prior to the examination. He indicated that he took medication for his diabetes twice per day and had a history of hypertension over the past several years for which he also took medication. The Veteran stated that he had experienced difficulty maintaining erections for the previous five years and was now entirely impotent. The Veteran stated that he had been a heavy user of alcohol, usually consuming four to five drinks per day, but had stopped drinking a year prior to the examination to prepare for hepatitis C treatment. The Veteran indicated that his libido was intact. 

Upon examination, the VA examiner noted that the external genitals were normal and that the Veteran exhibited a normal cremasteric reflex. The VA examiner diagnosed diabetes mellitus, type II; erectile dysfunction; and chronic hepatitis C with cirrhosis and portal hypertension. After interviewing the Veteran, performing the physical examination, and reviewing the claims file, the VA examiner opined that the Veteran's claimed erectile dysfunction was not at least as likely as not caused by the Veteran's service-connected diabetes mellitus. In explaining this opinion, the VA examiner noted that erectile dysfunction related to diabetes usually was accompanied by other diabetic complications, such as peripheral neuropathy, and developed eight to 10 years after onset of diabetes. Having examined the evidence and performed the examination, the VA examiner found that there was no evidence indicating that the Veteran experienced any complications related to his diabetes. The VA examiner also found that the Veteran's chronic liver disease, age, and use of alcohol, as likely as not contributed to his impotence.

At the September 2011 Travel Board hearing, the Veteran stated that his erectile dysfunction started "15, 20 years ago," and that he was diagnosed with diabetes about "three years ago, four years ago." The Veteran stated that he had never been told by a doctor that there was a relationship between his erectile dysfunction and his diabetes. When asked why he believed that his erectile dysfunction was related to his diabetes or service, the Veteran replied that he "just thought that it was a natural deal or something connected to the service because it ... never happened before up until - just slowly started happening I guess. I don't know." 

In a July 2012 VA medical opinion, a VA examiner noted reviewing the claims files. Having done so, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not related to service or any incident of service; and was less likely than not caused or aggravated by the Veteran's diabetes mellitus. In explaining this opinion, the VA examiner noted that there were no entries in the service treatment records indicating erectile dysfunction symptomatology. The VA examiner further noted that the Veteran's diabetes mellitus was relatively stable and had not resulted in any major end organ complications. The VA examiner also indicated that the diagnosis of erectile dysfunction was questionable. In reviewing the March 2010 VA medical examination report, the July 2012 VA examiner noted that the VA examiner diagnosed the Veteran as having erectile dysfunction based on the Veteran's lay reports of his symptomatology, but did not report performing any tests to confirm this diagnosis. The VA examiner noted that the VA treatment records contained no reports of erectile dysfunction symptomatology, even when the Veteran was seeking treatment at the urology department. 

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for erectile dysfunction. Even though the July 2012 VA examiner indicated that the diagnosis was questionable, the Board finds that the Veteran has been diagnosed as having a current erectile dysfunction disorder. However, both the medical and lay evidence clearly indicate that the Veteran did not experience erectile dysfunction symptomatology until decades after service. Moreover, the record contains no medical opinion suggesting a relationship between the disorder and service or any incident of service. When asked to provide a reason as to why he believed that his erectile dysfunction was related to service at the September 2011 Travel Board hearing, the Veteran stated that he could not think of any particular reason. As there is no probative evidence suggesting a relationship between the Veteran's erectile dysfunction and service, service connection for erectile dysfunction cannot be granted on a direct basis.

The Veteran also has suggested that his erectile dysfunction was caused or aggravated by his diabetes mellitus. Again, when asked why he believed that there was a connection between the two disorders at the September 2011 Travel Board hearing, the Veteran admitted that he did not have any reason to believe that there was such a connection. In the March 2010 VA medical examination report, having reviewed the entirety of the evidence, the VA examiner found that it was not as least as likely as not that the Veteran's diabetes caused the Veteran's erectile dysfunction. In explaining this opinion, the March 2010 examiner emphasized that erectile dysfunction caused by diabetes normally would be accompanied by other diabetic complications, which the Veteran had not experienced. Having noted that the Veteran had only been diagnosed with diabetes within the previous four years, the March 2010 VA examiner further noted that erectile dysfunction caused by diabetes usually would not develop until eight to 10 years after diabetic onset. In the July 2012 VA medical opinion, having reviewed the evidence, the July 2012 VA examiner found that the Veteran's erectile dysfunction was less likely than not caused or aggravated by the Veteran's diabetes. In explaining this, the VA examiner noted that the Veteran's diabetes had been relatively stable, controlled, and without complications. As both the March 2010 and July 2012 VA examiners offered opinions backed by evidence, both lay and medical, the Board finds that their opinions have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). As the preponderance of the evidence weighs against a finding of a relationship between the Veteran's erectile dysfunction and diabetes mellitus, service connection for erectile dysfunction cannot be granted on that basis.

Based on the above, the Board finds that the weight of the evidence is against the Veteran's claim and service connection for erectile dysfunction must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected type II, diabetes mellitus, is denied. 


REMAND

Accordingly, the issue of service connection for hepatitis C is REMANDED for the following action:

1. Obtain a VA medical opinion from the author the July 2012 VA medical opinion or an appropriate physician with regard to the nature and likely etiology of the claimed hepatitis C. The claims file should be made available to the examiner. Based on a review of the record, the examiner should discuss the etiology and the onset of the Veteran's hepatitis C. If an examination is necessary in the examiner's opinion, it should be provided. 

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed hepatitis C is related to the Veteran's period of active military service.

In writing this opinion, the VA examiner should note that, in its July 2012 Remand, the Board requested that an examiner "address the Veteran's contention that the type of hepatitis C that he has is more prevalent in Asia than the United States (specifically, the examiner should comment on whether there are different types of hepatitis C and, if so, whether the Veteran had the type of hepatitis C that is reportedly more prevalent in Asia than the United States)." In writing their opinion, the VA examiner must comply with the Board's July 2012 directive. In doing so, the VA examiner should note that, in a March 2014 written statement, the Veteran wrote that Dr. Jorge Cavazos, while performing an endoscopy, told him that the hepatitis disorder he was experiencing was the type found in Asia. 

The bases for the opinion provided should be explained in detail. If the examiner determines that an opinion cannot be rendered without an examination, the Veteran should be scheduled for an appropriate examination. If an opinion cannot be given without resorting to speculation the examiner should so state and explain why such an opinion cannot be made.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


